Case 2:20-cv-12260-PDB-EAS ECF No. 1, PagelD.1 Filed 07/28/20 Page 1 oped
MIED ProSe [4 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN

 

Case: 2:20-cv-12260
Judge: Parker, Linda V.

le . “yy MJ: Whalen, R. Steven
Me. Cor “\ Odel Dé (aa ck Filed: 07-28-2020 At 12:15 PM
PRIS CORY DERRICK V MIDLAND COUNTY, ET AL (AT)

(Write the full name of each plaintiff who is filing this an] 7
complaint. If the names of all the plaintiffs cannot fit in (10 be filled in by the Clerk's Office)
the space above, please write “see attached” in the space
and attach an additional page with the full list of names.) Jury Trial: WY es OT No

(check one)

Midtand County
Daniel J. Do Ke
Michael Caney Velo Kk

Advance Cotycckionial Health cané, INC

(Write the full name of each defendant who is being sued. If
the names of all the defendants cannot fit in the space above,
please write “see attached” in the space and attach an
additional page with the full list of names. Do not include
addresses here.)

 

 

Complaint for Violation of Civil Rights
(Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access
to electronic court files. Under this rule, papers filed with the court should nof contain: an individual’s full
social security number or full birth date; the full name of a person known to be a minor; or a complete financial
account number. A filing may include only: the last four digits of a social security number; the year of an
individual’s birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements,
or any other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to
proceed in forma pauperis.

 

 

 
Case 2:20-cv-12260-PDB-EAS ECF No.1, PagelD.2 Filed 07/28/20 Page 2 of 23
MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

I. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

Name Gory Odell Derrick

All other names by which you have been known:

 

 

 

 

N/A
| N/A
ID Number ¥103715
Current Institution Midland County Courectronal Fach ti,
Address Ol Fast Lee Deive E-Pod -Rsam yay

 

Midland, Michigan 46642
. Q

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the
defendant is an individual, a government agency, an organization, or a corporation.
Make sure that the defendant(s) listed below are identical to those contained in the
above caption. For an individual defendant, include the person’s job or title (if known)
and check whether you are bringing this complaint against them in their individual
capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1
Name Mid lanich C ounty

 

 

 

 

 

Job or Title N/A
(if known)
Shield Number N/A
Employer N/A
Address 333 West ElSwouth St
Midland , Nichia pri Hu %6G4 0 - 5} U4)
we Individual capacity O Official capacity
Case 2:20-cv-12260-PDB-EAS ECF No.1, PagelD.3 Filed 07/28/20 Page 3 of 23
MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

Defendant No. 2

 

 

 

 

 

 

Name Advanced Cree chional Health cace Line
Job or Title Henith care Provider
(if known)
Shield Number SA
Employer Midiawd Coonty
Address B42a WW BAKIN® TRACE

Peoria, LL 61615

Iv

Jf Individual capacity we Official capacity

Defendant No. 3

 

 

 

 

 

 

Name Dan ie\ Je Doke

Job or Title Public De Fender

Gf known)

Shield Number N/A

Employer Midland Covntty

Address J00 E>Main St" Ste. 200
Midland, Michigan 43643-5194

4 Individual capacity O Official capacity

Defendant No. 4

 

 

 

 

 

 

Name Michael Gana Yelsik
Job or Title Cavtt ofbicen Sf Pose turok
(if known)
Shield Number N/A
Employer Midland Coonty
Address 200 W. Elsworth
Midland, Michi ant 43640-5194
Individual capacity (1 Official capacity
Case 2:20-cv-12260-PDB-EAS ECF No. 1, PagelD.4 Filed 07/28/20 Page 4 of 23
MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

Il. Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights,
privileges, or immunities secured by the Constitution and [federal laws].” Under Bivens v, Six
Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue
federal officials for the violation of certain constitutional rights.

A, Are you bringing suit against (check all that apply):

O Federal officials (a Bivens claim)
wo State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” 42 U.S.C. § 1983. If you
are suing under section 1983, what federal constitutional or statutory right(s) do you
claim is/are being violated by state or local officials?

I Michigan Constitution Giqkt to BE Boovan kts triA\ int FO Jas oF Havé a Bond SET.
yo Violation of all Pretwal Detainees f ars Guaranteed underthe FiF th Amend menty
Aud Guntan teed Pestections of the Uny teed StALES Constitution \ Foocdeewt]
: Ina | bh the Fit Pao OPEC )
3. The Avee antel of procedvgal FE tends which Flows From Both the Firth ancl Foo ctecn th
¢ AE OAK Me a :
Q on idmeits due peocess claosesaf +hé Can strtut ion »
4 1 2Y gtimve KAci6m |

. , - 4 ; . 7 A ron e
. 7. ws tic€ . . isc CE MUIN ATH ON Ethnic Lutinid f
GB. aAwa Lig ot A CAA (SCF
b. Facial Tneqeality / i, oo a (fc Pack Sacialel is tanicin’
lo Protection Frcom Covid +19 - Failure to Prow de Mas) 2908) “sous
Tr No Kove ction F% dj tna atls with fespiatory SSUES,
Ant Bactétial SoA J OK A medical Pad Stucky Foe iat
which is de lipeaate iN Ai Fencnce °
Cc Plaintiffs suing under Bivens may only recover for the violation of certain constitutional

rights. If you are suing under Bivens, what constitutional right(s) do you claim is/are
being violated by federal officials?
Case 2:20-cv-12260-PDB-EAS ECF No.1, PagelD.5 Filed 07/28/20 Page 5 of 23
MIED ProSe I4 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

D, Section 1983 allows defendants to be found liable only when they have acted “under
color of any statute, ordinance, regulation, custom, or usage, of any State or Territory or
the District of Columbia.” 42 U.S.C. § 1983. Ifyou are suing under section 1983,
explain how each defendant acted under color of state or local law. If you are suing
under Bivens, explain how each defendant acted under color of federal law. Attach

_ additional pages ifneeded. «yy @e Spouse to tush ia 0 daaso -g band set
SVjalatron of Michiony Cotatilotrsaal rant ts Be Ge yet to tyinlin 4O law ot Have A Gonc
an mech ately When Being held without Bond’, ayy 4. J4he
AViolation of All PreteiaP Detainges Lights Gu Adan teed unde the Fifth Amenclment; ancl +
Soanan teed Phatections Ltow thé Uniiet] States Canist tofon - oo 4 reetlh
The QuAGATE af prs cécluzal FAIRNESS which Llows Crom Roth the Fifth An Fouxteeth
meni Ment s dg PIE CESS ClaeséS aft thé Contstitutian-
Sy S ‘tev Cres 5) Edyhnic LTutmidation

RAGA Du yustick . . ye

Cacrial Dreavalte Racial Discriminant on ty ,
rae ‘LT oQ © Epiiupe ta Lotlow Gav EdNon Whit mers ond ance t
~No Protection From Cowid yee , a hopin) SoA) OL Amédical Pod Pot
“Rovicle Frack MASK | No Social Distanci ey No Anti Bro teial SAP | a a bi
host oN C- Pag machines with Mapr Kespitetoea Issues wirek 1S Alsa A VrolAtion
if the Cigth povd SHA yn endments PcotéctioNs jira is also del behate indi EFELEN CE,
Jhch 16 Also A dep KINAHION OF A Sigal Ficant life Wboecte that has depovecd me of
Peo pert Also. Dodie Aad Vid€d Faota ¢ From Apt\4 2990 until July af 299.9 Alan
orth the Cegr ster of Actions And Couct Cecoed will Sv P pat Cue ky isSvé ancl Fact $ that
AE Stated s within this Complaint.

Il.

Prisoner Status

pT 47 ue

SJ OS yt

Indicate whether you are a prisoner or other confined person as follows (check all that apply):

of Pretrial detainee

Civilly committed detainee
Immigration detainee
Convicted and sentenced state prisoner

Convicted and sentenced federal prisoner
Other (explain)

Ooododo0

 

IV. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally
involved in the alleged wrongful action, along with the dates and locations of all relevant
events. You may wish to include further details such as the names of other persons involved in
the events giving rise to your claims. Do not cite any cases or statutes. If more than one claim
is asserted, number each claim and write a short and plain statement of each claim in a separate
paragraph. Attach additional pages if needed.
Case 2:20-cv-12260-PDB-EAS ECF No. 1, PagelD.6 Filed 07/28/20 Page 6 of 23
MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

A. If the events giving rise to your claim arose outside an institution, describe where and
when they arose.

IN mn fo mt on Apu \ 4, L020
{

B. If the events giving rise to your claim arose in an institution, describe where and when
they arose. . a .
_ . SO. Roan | a héovg h Julud 7 Qoag

NM d [AN J Coupe Ce vit Hoo sf Apri uty AAO ) Ape \ A4, LOA
Midland County Coupt Horst JUNE &) 2099 By Zoom and Youfube,

wiy liand Co ita To| Jon dd IIIS my Zoo An ¢| yovtleé Todt BEALE'S
t\ , UN

Caviit placm- . _ .

prdlancl Cova t Tail June 80 )20IO :
C row Rul 4,49 40 theovah July, d 1,29 QO my ue

. Oj “Pay praclan’,
Cow stant Teopredyy of Contech ny Govid <1 thy gy mm C ine eee

é has BEEN IN

C. What date and approximate time did the events giving rise to your claim(s) occur?

| : ‘© Dow July 27,2030
Form howl, 2099 And stil accu Ona Ts AWS Dew 4
|
|
|

Case 2:20-cv-12260-PDB-EAS ECF No.1, PagelD.7 Filed 07/28/20 Page 7 of 23
MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

D. What are the facts underlying your claim(s)? (For example: What happened to you?
Who did what? Was anyone else involved? Who else saw what happened?) |

“Yisiak yon vf wy michigan Constitutianal Rig ht +e SE Biov nt 49 trintin AO days ok HAVE A
joni Set teamediately when Being held withot Bond which Gillam,
Violation of All oy ‘preteial Detainees Rights Guatan teed under the Fifth and Fooutceth
Amend MENTS ; ANd Guntaniteed peo tection Epon +h € United States Consti tut on.
b Vielation of Peacedual dug PROCESS-The VARANTEE Of Peocedueanl Fainness
Jnich Flows Ceom both the Fitth Ana Fountéenth Amendments due PEOCESS
VIAUSES of the Constitution. | |
te Systemic Rae se EthnicIntimidation *
7 pial aeqpnlity Racial DisckimiNATION
» Racial INEQUAU , yo, Vy ide,
7.No Protection from Covid -14s Failure to Follow Oouctse s Whitmer
Jedinance to provide FAcE Mask, ANT Bacte cial Soap ANG Soca disteneini
JRA medical Pod to provide chronic CALE Cor PE beval Detainee 6 WWIKE Tha a
Mois ON A C-Pap MACE for SIEE PD AONtA ANd mayor Fegan Tess wih ch
5 Also deli berate ind: fFEKENCE ANd Violat)on Bt anid S*™ Amen ment Peotecti ons
Joon atheouah Civil Rights investigat on of the Probative FactsiThe Audio and
(-dE0 Footage Feom A cil 4, 2020 though Jul al, 2090, Alon with the full
-omplete Court Registek of ActionS , Court Re cords And transceipts, ANA All
hE med ‘cal Records will Not only Show 6 ROS § Neg ligen CE, but will provide thi
Jonorable Court with ENough Probative Evidence fo prove BE mp
Ce ASONAA/E doubt #hAT A deprivation of Significant life, 1 ERs
Property INTEREST AAS O¢C URREG: pune Law
} Vielatoa O f Procedutel favs, Dué Process of LAw, Equal Protection of FhE AWS «
5 ther People involved? Sheriff Scott Stephen soni, CpremPecochek, Lt Fanedall, Sat
Ig.ul Chose, Sa Fe Wh te) Det. Kyat Du NSIAGEK, Michacl CACPENTEK, Michael Beale, An
Lhe Heatth eax€ batt Fees Ad yancecl Correctional HealtheAré, ENC. All Facts +o My
Clan And Cleai tal Pro bative PactSo This duness BASTEFE ME Aflpaid o€ Dying Cron
Courd-19 LEveKwgtiel Z Fugnon My C-Pap HACHINE » ;
9, Pook Vent AT ion, Making it Very di ffiult to Breathe, Violations
of Pegteial Protection and dué Process SA feg UARdS,

\Q-
_ Case 2:20-cv-12260-PDB-EAS ECF No. 1, PagelD.8 Filed 07/28/20 Page 8 of 23
MIED ProSe I4 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

V. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state
what medical treatment, if any, you required and did or did not receive.

| MaToR HERVE dams ©) Back Pain) Hip Pain, keg bt Footand le paIAt f Insult To
IWIVRES From GROSS Neqleetand Failure +o provide CHRonie Cate NEE ds, to
Provide A Safe ENVIRONMENT AN PROTECT fon feo ri Co vid -/9, No ¢ [awit
oF ny C-Fap machinE£ No was, No Ant: BacterialSonp, NO
Social distancing) No Covid-/9 testing , No MRI ,No CATS CAN,
My f prong Cane Has BEEN FALEN, ANd Div€ Been Forced! ito 4 hetlchaik /
wo ultea sound fo ChécK for Blood Clots. HEART frileee ANS BKAiN
damn£ from HAVING C- fap Mach ile POwEk Shut off on mE Severs]
FiMES NOW Chronic Cate for M y NuKop&thd y ich HAS Ai of onl ee
Prk parable harm But Faking ‘7 PENG CAL ANG ptt Ng me IN this WhEARIR ha
CA vst’ ERKEPAKKL/E Psychologica / Sptenh mcr awd ential
If RE SS+ § xth Amen Ioneut Yiolh iON Z was Not Bpou' ‘TOR!
é he fal is HOURS conned By /avi CAUSING Mayok Moro/o9 ical
LRKEPARA/E NERVE DAMAGE «

VIL Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any
cases or statutes. If requesting money damages, include the amounts of any actual damages
and/or punitive damages claimed for the acts alleged. Explain the basis for these claims. An d

le Se S million from uni tive Aarta ES#E 000 for EvEK clay that Live
Let ithaut A mask, Social distancing ) Anti Bactetint Ga ap, Ad Callxe $0 fof lov THE
OKA in Aces 1 SSUES 4 oVvEhWoRk GRAChEN Whitmer, And Fai lune fo Provide: Any
Pro tection Guantanteée by 5M 147 6 pnenichecceits, A AiNST CON Te Pe
“A Tinmediately ‘issue a civil Rahts mvestigation jute thé Ethie
Ae Lion beta Tas qu atiee, TA BE GEM te df P-Re Bea Alt; cane Die
Meg pees ; by ati :
: 0 900 Granted to mt from Advanc Consections : Me ses AN
3s 75 Ve ; the GKoSS AE lector ny Chroniie CALE IS OCE 2 ON
d |; te tinE medical tor he . d SpTor hes icator ISSUES.
AN , 'd -19, Aud Ms leek o Ema ‘MAP Kesp V
Protection Prot Cov! iy Aint ) ‘coy ARE Resolved, Awd FhE
a OAL Restening ofdér UK il ALI ss Covi d-19> if }
‘Te A . peg f Counsel, Protection Ee a aut S[EEF evaluation! ©
JOIN TME: beg S fi KLjCA
Appe ts t ocdlek for A INTENSIVE TE ‘peed at the Hands of THE
5. Gpuit Couel OF EE Popa puicustes SuPPE
JeteRMide THe Pee

De lend ants. 3
VI.

Case 2:20-cv-12260-PDB-EAS ECF No.1, PagelD.9 Filed 07/28/20 Page 9 of 23
MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[n]o action
shall be brought with respect to prison conditions under section 1983 of this title, or any other
Federal law, by a prisoner confined in any jail, prison, or other correctional facility until such
administrative remedies as are available are exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed
if you have not exhausted your administrative remedies.

A.

Did your claim(s) arise while you were confined in a jail, prison, or other correctional
facility?

/ Yes
C]

No

If yes, name the jail, prison, or other correctional facility where you were confined at
the time of the events giving rise to your claim(s).

Midland County Correctional Facility.
Aveil®, 30.40 Hhsough Lhe moth of July So FAR.

Does the jail, prison, or other correctional facility where your claim(s) arose have a
grievance procedure?

w Yes
|

No

O Do not know

Does the grievance procedure at the jail, prison, or other correctional facility where
your claim(s) arose cover some or all of your claims?

O Yes
fs No
Cl Do not know

If yes, which claim(s)?
Case 2:20-cv-12260-PDB-EAS ECF No. 1, PagelD.10 Filed 07/28/20 Page 10 of 23
MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

D.

Did you file a grievance in the jail, prison, or other correctional facility where your
claim(s) arose concerning the facts relating to this complaint?

Yes

O
WY No

If no, did you file a grievance about the events described in this complaint at any other
jail, prison, or other correctional facility?

O Yes
oe No
If you did file a grievance:

1, Where did you file the grievance? N/A

2. What did you claim in your grievance? rN / A

3, What was the result, if any? N/A

10
Case 2:20-cv-12260-PDB-EAS ECF No.1, PagelD.11 Filed 07/28/20 Page 11 of 23
MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

G.

What steps, if any, did you take to appeal that decision? Is the grievance
process completed? If not, explain why not. (Describe all efforts to appeal to
the highest level of the grievance process.)

N/A

If you did not file a grievance:

If there are any reasons why you did not file a grievance, state them here:

Etre Lutinidat ions Systemic Racist.
Peejue 1 CE, Hatered

If you did not file a grievance but you did inform officials of your claim, state
who you informed, when and how, and their response, if any:

Jodgs Can peter ) Sqt- Pari Clase, Sgt. Whyte) Sheil Scait Stephen Son
Tuda & Beals

Atiornes Daniel x. Duke

Captaw Derocher

Lt. Randall
De. Challens-

Kea chin

nse Barbera -
yN " Ail (es Pon SES igAS Negative >

Please set forth any additional information that is relevant to the exhaustion of your
administrative remedies.

N/A

(Note: You may attach as exhibits to this complaint any documents related to the
exhaustion of your administrative remedies.)

1]
Case 2:20-cv-12260-PDB-EAS ECF No. 1, PagelD.12 Filed 07/28/20 Page 12 of 23
MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

VOI.

Previous Lawsuits

The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court
without paying the filing fee if that prisoner has “on three or more prior occasions, while
incarcerated or detained in any facility, brought an action or appeal in a court of the United
States that was dismissed on the grounds that it is frivolous, malicious, or fails to state a claim
upon which relief may be granted, unless the prisoner is under imminent danger of serious
physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes
rule’?

O Yes

o/ No

If so, state which court dismissed your case, when this occurred, and attach a copy of the order
if possible.

N/A

A. Have you filed other lawsuits in state or federal court dealing with the same facts
involved in this action?

of Yes
fh Ne

B. If your answer to A is yes, describe each lawsuit by answering questions | through 7
below. (If there is more than one lawsuit, describe the additional lawsuits on another
page, using the same format.)

 

 

1. Parties to the previous lawsuit
Plaintiff(s) pide Cory Odell Detwoek
Defendant(s) Adyanceck Cotpecti ial Health dani Dic

2. Court (if federal court, name the district; if state court, name the county and
State)

pt

Unitre Slates Dictuict Covkl

 

Docket or index number

Go

go - 11 3az

 

12
Case 2:20-cv-12260-PDB-EAS ECF No. 1, PagelD.13 Filed 07/28/20 Page 13 of 23
MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

4, Name of Judge assigned to your case

How. B eorat Caotam Stee h
dé

 

5. Approximate date of filing lawsuit

717/39

 

 

6. Is the case still pending?
ow Yes
C) No
If no, give the approximate date of disposition. M [ A
7. What was the result of the case? (For example: Was the case dismissed? Was

judgment entered in your favor? Was the case appealed?)

C. Have you filed other lawsuits in state or federal court otherwise relating to the
conditions of your imprisonment?

O Yes
of No
D. If your answer to C is yes, describe each lawsuit by answering questions | through 7

below. (/f there is more than one lawsuit, describe the additional lawsuits on another
page, using the same format.)

 

 

1, Parties to the previous lawsuit
Plaintiff(s) /6
Defendant(s) W/A

2. Court (if federal court, name the district; if state court, name the county and
State)

Docket or index number

{a2

N/K

 

13
Case 2:20-cv-12260-PDB-EAS ECF No. 1, PagelD.14 Filed 07/28/20 Page 14 of 23
MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

 

 

 

 

4. Name of Judge assigned to your case
N/A
5. Approximate date of filing lawsuit
N/A
6. Is the case still pending?
O Yes
O No
If no, give the approximate date of disposition. N / A
7. What was the result of the case? (For example: Was the case dismissed? Was
judgment entered in your favor? Was the case appealed?)
H/A
N/A

 

IX. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of
litigation; (2) is supported by existing law or by a nonfrivolous argument for extending,
modifying, or reversing existing law; (3) the factual contentions have evidentiary support or, if
specifically so identified, will likely have evidentiary support after a reasonable opportunity for
further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. I understand that my failure to keep a current address on
file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: 0 U ly As , 20 AQ ;
} cy
Signature of Plaintiff (y OW, O Dauvdrl

N .
Printed Name of Plaintiff Cora Oclell Derrick

Prison Identification # JO3B775
Prison Address [05 Fast Ect Dtiveé

 

 

 

 

 

 

Midland Michigan q2g4q2
KPARROTT _—sCty " State Zip Code
ARY PUBLIC- STATEOF MICHIGAN |
COUNTY OF MIDLAND %X Dare th

My Commission Expires April 5, 2026 14
Case 2:20-cv-12260-PDB-EAS ECF No. 1, PagelD.15 Filed 07/28/20 Page 15 of 23
MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

Additional Information:

15
Case 2:20-cv-12260-PDB-EAS ECP NGS I%sgetbD.16 Filed 07/28/20 Page 16 of 23

‘re-trial procedures are critically important components of the justice process because the great majority of all criminal cases are resolved informally at this stage and never
some before the courts. They include the pre-arrest investigation, arrest, booking, the decision fo prosecute, the initial appearance before local magistrate, preliminary hearing
>r grand jury hearing, arraignment on the Information or indictment, and pre-trial motions. The essence of the due process safeguards at the pre-trial stage Is the equalization
of the ambushing powers of the government and concern for reasonable protection the defendant's rights. What might therefore seem like a tilting of the procedural scale in
avor of the suspect or the accused Is nothing more than an effort by the courts to compensate the defendant for the fact that the enormous investigative powers of the police
jepartment are invariably placed at the general disposal of the prosecutor.

RIGHT TO BE FREE FROM UNLAWFUL ARREST

‘he criminal suspect's first meaningful due process protection is safeguard against unlawful arrest. The general rule Is that arrest can be made upon Issuance of the arrest
varrant. To prevent possible abuses of the power of arrest, the law requires an arrest warrant to be issued by a magistrate or other duly authorized official upon a sworn statement
hata crime has been committed and that there Is probable cause to suspect that the prospective arrestee was tesponsible for the commission.

ike many other constitutional protections afforded to the suspect, the arrest with warrant is not an absolute rule. it may yleld to overriding public security Interests or to
sompelling law enforcement considerations.

he criminal suspect's constitutional safeguard against unlawtul arrest includes the freedom from unwarranted stopping and questioning by a police officer. However, in what
imounts to a permissible concession to the reasonable demands of law enforcement, the law permits the police practice of stopping for questioning any citizen who, under
he given circumstances, is deemed by the police officer to be behaving suspiciously.

RIGHT TO INDIVIDUAL PRIVACY

he right to privacy is based upon the Idea that citizens in free societies should be "left alone" from government interference. Although the Constitution does not specifically

ise the term privacy, the Fourth Amendment provides protection of this right by forbidding unreasonable searches and seizures and by requiring that any search warrant be
yased on probable cause.

 

‘earch is any governmental intrusion into a person's reasonable and justifiable expectation of privacy. It is not limited to homes, offices, buildings, or other enclosed places. All
earches must be limited to the specific area and specific items described in the warrant, General searches are unconstitutional and never legal.

here are several exceptions to the warrant requirement. They are search with consent, search incident to lawful arrest, and search under exigent circumstances.

 

‘lectronic surveillance Is a form of search and selzure and as such Is governed by the Fourth Amendment. To obtain electronic surveillance warrant, probable cause that a
»erson Is engaging in particular communications must be established by the court, and normal investigative procedures must have been already tried.

\ny evidence obtained by the government in violation of the Fourth Amendment is not admissible in a criminal prosecution to prove guilt.

 

he Fourth Amendment protection against unreasonable search and seizure applies only to governmental action and not to the action of private persons.
RIGHT TO KNOW CHARGES

he right fo know charges, referred to as the right to notice, derives from the Sixth Amendment, which provides that “in afl prosecutions the accused shall enjoy the right fo be
vformed of the nature and cause of the accusation." Over the years this right has been interpreted by the courts to mean the following: that the defendant shall be informed
ibout the form in which the charges have been brought, that the charges will be spelled out with clarity and particularity, that a vague and indefinite charges will not suffice,
hat accusations that are formulated in a manner that does not adequately inform the defendant of the charges against him/her shall be dismissed as being formless and
»bscure,

 

directly related to the right to notice Is the judicially created doctrine of vold for vagueness. It means that criminal charges filed because of the violation of the vague or
nsufficiently specific criminal statute will be dismissed and such statute will be declared void for vagueness.

he defendant must be informed of the criminal charges filed against him/her during the first court appearance. This appearance must take place within maximum of 48 hours
ollowing arrest. As a minimum standard of due process at the commencement of the first court appearance, the judge must inform the defendant of: the complaint against
lim; any affidavit filed therewith; his right to retaln counsel: his right to request assigned counsel if he is indigent: the general circumstances under which he may secure pre-
rial release; the right to remain silent and that any statement he makes may be used against him.

RIGHT AGAINST UNWARRANTED CRIMINAL CHARGES

he right against unwarranted criminal charges derlves from the Fifth Amendment, which provides that "no person shall be held to answer for a capital, or otherwise infamous
crime, unless on a presentment or indictment of a Grand Jury.” The purpose of this pre-trial protection Is to prevent arbitrary or otherwise groundiess prosecution. Criminal
jefendant cannot be tried before it has been determined that criminal charges that the state filed against him/her have merits and justify trial. Procedure used to make this
tetermination is called probable cause hearing and may have the form of grand jury hearing or preliminary hearing.

 

\ grand jury is ordinarily comprised of group of randomly selected individuals (sixteen to twenty-three of them) who theoretically represents a county. To qualify to serve ona
yrand jury, an Individual must be at least eighteen years of age, a U.S. cifizen, and a county resident for one year or more and possess sufficient English-speaking skills for
-ommunication. In making its determination, grand jury relies on testimony of witnesses and evidence presented by the prosecutor. After examining the evidence and the
estimony of witnesses, the grand jury decides whether probable cause exists for the prosecution. If it does, an indictment is affirmed. If the grand Jury falls to find probable
:ause, criminal charges are rejected and cannot be filed again.

‘he preliminary hearing is employed in about half the states as an alternative to the grand jury hearing. The preliminary hearing Is conducted before a magistrate or lower court
udge. After hearing the evidence, the judge decides whether there Is sufficient probable cause to believe that the defendant committed the alleged crime. if the answer is
he affirmative, the defendant is bound over for trial. When the judge does not find sufficient probable cause, the charges are dismissed, and the defendant teleased from
zustody. ,
Case 2:20-cv-12260-PDB-EAS Edom Aeaind ektagivibal7 Filed 07/28/20 Page 17 of 23

sail is money or some other security provided to the court to ensure the appearance of the defendant at every subsequent stage of the criminal justice process, Its purpose is
o obfain the release from custody of a person charged with a crime.

he Eighth Amendment does not guarantee constitutional right to ball, but rather prohibits excessive bail. However, the Supreme Court Interpreted the institution of bail in case

of Stack v. Boyle (1951) as a traditional right to freedom before trial that permits unhampered preparation of a defense and prevents the criminal defendant from being punished
rrior to conviction.

he Court held that bail is excessive when it exceeds an amount reasonable calculated to ensure that the defendant will return for trial,

Inder federal law a person accused of a crime, except where the punishment Is death, may be admitted fo bail not only after arrest and before trial but also after conviction
ind before imprisonment.

PRIVILEGE AGAINST SELF-INCRIMINATION

\n uncompromising principle of procedural due process In American lawis the privilege against compulsory self-incrimination. The root of this privilege Is the Fifth Amendment,
vhich provides that “no person shall be compelled in a criminal case to be a witness against himself.”

 

over the years the courts the courts have given the following interpretation to this Fitth Amendment protection: the privilege is limited to criminal matters only, the privilege can
ae claimed not only by the defendant but also by a witness, the privilege is strictly personal and as such cannot be claimed on behalf of someone else, it is available only to
\atural persons and never to fictitious (juridical) persons such as corporations, unions, etc.

 

he right of the defendant to refuse to testify is so fundamental to the American constitutional system that the U.S. Supreme Court has held that the exercise of this privilege should
tot be taken as being the equivalent to a confession of guilt or fo a conclusive presumption of perjury.

\ defendant or a witness may voluntarily waive his/her privilege against self-incrimination by taking the witness stand. However, once a person has voluntarily testified to

neriminating facts, he/she may not plead the privilege with regard to further testimony on the subject. He/she also has the duty tom testify truthfully, subject to prosecution for
derjury.

he impression that one may get Is that, under American law, the defendant has no duty to incriminate himself. But this right is not and never has been intended to be absolute.

he defendant may be forced to appear in line-up, give a blood sample, submit fo photographing, give handwriting samples, submit to fingerprinting, and repeat certain words
ot gestures,

n addition to the Fifth Amendment privilege against self-incrimination, statutes may provide that certain communications between the defendant and other persons are

xrivileged and therefore disclosure may not be compelled or coerced (husband-wife, attorney-client, priest-penitent, doctor-patient, psychologist-cllent, accountant-client,
ournalist-source),

 

RIGHT TO COUNSEL

he Sixth Amendment guarantees defendants the tight fo counsel during criminal proceedings. This tight Is critical to protection of other constitutional rights of the accused and
o his/her defense against the charge.

‘he right to appear with one’s counsel applies to every critical step of the proceedings, i.e., not only to trial stage, but also to the pre-trial proceedings. It begins as soon as one

8 questioned about the crime. The decision Miranda v. Arizona (1966) requires a suspect to be told about the right to an attorney when he/she is placed under arrest and
»efore interrogation.

\ defendant has an unqualified right to the assistance of his own counsel in connection with any kind of offense, Including traffic offenses. The rule in federal courts is that in all
:riminal prosecutions, including prosecution for peity offenses, every defendant who is unable to obtain counsel shall be entitled to have counsel assigned to represent him at
2very stage of criminal proceeding - from his/her initial appearance before the U.S. magistrate or the court, through appedl. In state criminal prosecutions an indigent defendant

s entitled to an appointed counsel not only for capital crimes, but also for non-capital felony cases, as well as in misdemeanor cases, as long as the possible punishment upon
zonviction is imprisonment for any period of time.

‘he defendant has the right to proceed per se, Le., to represent him/herself, as long as he/she walves the tight to counsel voluntarily and intelligently.

\ reviewing court may set aside a conviction if it ls convinced that the counsel was so grossly incompetent as to support the inference that the defendant has not had at least
1 minimum measure of representation.

PROTECTION AGAINST ADVERSE PRE-TRIAL PUBLICITY

*rotection against adverse pre-trial publicity is one of the key ingredients of the right fo a fair trial. In an adversary system of trial by jury if the defendant is to receive a fair trial
tis essential that adverse pre-trial publicity of his/her case in the mass media should be prevented. However, the defendant's right to a fair trial ts in direct competition with the
irst Amendment right of newsman to publish whatever they deem to be newsworthy information.

‘he goal Is not to prevent all pre-trial publicity. Rather it is excessive pre-trial publicity that damages most the chances of a fair trial. When this happens, the following pre-trial
‘emedies are available to the defendant: a voir dire examination of prospective jurors, the right to challenge jurors either for cause or perempforily, motion for continuances
‘postponement or adjournment to a future date) and motion to change venue.

Nhere it is found that there was excessive adverse pre-trial publicity, any conviction so secured can be deemed violation of due process of law.
ra \ 9 yOgse 2:20-Cv-12260-PDB-EASAt Fiore H18 Filed 07/28/20 Page 18 of 23

TNT hed gnd Judie inl Cbeo it Couct

 

 

 

 

 

 

ople of The. State of wi Mito anh Cast No. 20-$454-¥C
Plaintitt, Hon. Mich nec) Beale
| Motion Ey. Medical Bond)
. Cony Odell Deerick Pro GE 7 And Violation MCE 6.106
| Defend put (B) (3), Hicchig ant Comshtetion ,

Beiet ix Suppott
—Peoot of Servicke

 

 

 

 

 

 

‘clas. | Gacy YelaKP- 61805 Me» Usey Odell Dee ick Prose
Mand Goouty Prose cutoe S Office Nil AS dj Ge. ony daih E- Pod foo |OQ
Toeey Fok Plat ft Li peo pti fs "Pex: SONA

10 We Meworthst 105 Exst Lee Deve

id ud Michie 43 640 | M idland pMichioan HE64 2

 

lotion Fo ot | Medical Bowd ¢ such AS electronic of BPS. ron FOR A WC j

(Solation oft MCR. 6.1 106 (B23) 3), Michigan Constitution.” Q

 

New in focuntion (Changed Cin cumstanck ¢ Covid - -\A
5 of Avonil IS, 2090, SARS- cov" A, Wavél cononaVvigus Cacsina COVID-\ \9,
ss cafected out. | 1.9 ratllion people wor dwide, leading ko at jeast 1a, 910; cleath
id 15,402 deaths in be United States. The Pre siden of the United state haS
ecimted a wa Honpl er ekasiey, Out Country is shill behind the CURVE oN
“oh MY ity 4 esting j pwd WE do Not b Know +h S hewe exhent of Cor amcor ey spread AS
C +he inde of this Ci\ lin. Near WU EVERG cite in thet Meteo politan AREA NS EX p Umi ENGIN
CONID-19 ost AM via Co anynity beans m1 SiO « The virus hasa moetality:
en Tames ake abee than the Seasonal Flo and fs mee fectiovs than the Elboola
TRUS « Eweeging Studies Reqatding COV) D--\ DV indicate tHiat the Spend ae
a& Vines 18 poastl 4 VIA Kes pikatory dio) Ets AMONG close Contacts ancl
h He. 09h Contact with Contaminated suttnces ot obsects.N lei ly Err ena ins

>
Case 2:20-cv-12260-PDB-EAS ECF No. 1, PagelD.19 Filed 07/28/20 Page 19 of 23

Fo Rofl

! iden ct that dhe Views Pah be viable for houns Hil dhe Are is pacticulacly CoM CEL NING
| 4

C those ivhe eeside In sell Con fined 5 Spaces with Proc yenti let inate We have

  

 

Ached +h ¢ point whee Cova munity ag EX pen éurilly by +h€ clad , Out
{ Ye
tal th SYST Ew § Akt Algeadu. STKAI wed, and social distancig AGU LES have beén

 

scomminde d by the Ceutee fot Diskase Conttal (€ OC). The Re ccommended Soin |

 

iotANCING meAS URES ALE Neadly ym possible +0 20 Tails ancl pRiSonls AtE designed
> maAxiei ce contol of thé ju caucebated Popul lation), Not be minimize disease
KANS Mission of to efficiently delve Health CALE (A) Cond'tjons in Detention
Acil FES (rn plé rent and adheke to )N detention Facili#res hk dé tainect
iS i gicluals shnee dining, Bathing and sleeping ALES, And resting bok Hi
evs pn County Vails acaains [akg ly osavailable. IN Addi it on 4s
heeatentinag “ihe well-kéing of le stained individuals, COV ID- SA
heeat to! Couectians state who Necessarily move bEtWEEN te
° om Men ity and the detention Facil HES thE fé thes wore Ke Peetiia |
tention Cncilities, including the “Midland Goonty Tail, ALE Chowded
nth, OR SAN tat conditions, Cook Vent) | ALIN, Lacl bof ade quate ACEESS
eo bygis ENIGMA aterial \s/ci [EAN INO Sopoly t€ suck as Ant Bacteaail sone AN c|
vateh ok hand sanity ZLEKS, And 0 Cer pook Nutrition. M ott oueh thé
"et quent transfer of vad viduals Cow ONG JocatioNn fa anoth ER, And
ia ice of newly cle tained individuals Crom +heé Commun ite Com pounds
SvES with disease contol and Com pli caté S Hhe priVention and
lete ction of inti ctrous disease out lotcals » Particulan|in wth 2x ALI tO
ZOVID- IZ, A time la RESPONSE To ceported anid ob senved sympton IS
6 niceded to intereupt vical THAN Sv4i SS ion) ha weve, dé Ino s iN “esting,
Hagnasis ANd ACCESS to Cant AKE Systemic iN Tails And OLIGON S (bd
aK Decercle 5 Vulnetabi lity - Thess Att Coieentl y rio antivite \ leva s
i CEANS ced hy the U.S Food and Deva Administ gation (EDA) +o tent COVID- i9
it post - EX pos unt po phy [Axis do pesventt infeckron) once EX Pose de
a)
Case 2:20-cv-12260-PDB-EAS P'S" & Geer Filed 07/28/20 Page 20 of 23

dditionally, Defendant's pee + EXIStiNg medical conditions inCludina
sleep apnte (D« Cendant is any A Gm Prep vara ( -) asthma, Noxepadl iy obesity)

y petten sion, Ing Blood PkEssvke } and other medical conditions Li cl, walls
im susceptible to becoming id fected ley Hie COVID -/9 vinws.
TE. Akay mest ,
Le] The Oth Amendment Due Procéss Clavse Compels the Cot to Protect
20Ky Dewni ck from Ponitive Conditions of Confinement and EN SutS
hat Coty Derwnicl is Affornded Adz fq vate Medical C Cake >

pxetwial detainee S fyeedom From pueda Con Lingment iS A fonda mental
ig ht pyotected ly the Dut Process Clavst; ANY goveniment Achan infuingin
J tk 1S Height must bé Nathow!y tailowed to Achieve A Com pé Ving gov thas ént
itecest, United Gtates V. Selecta, 18 U-S- 739, 755/19 87) The consti Hania |
wotections of exeteial detainets Atise under the Fifth Amindment Due
7 ROCESS Clause, which provides pKotection EVGN operate than the Eighth
Amend ment. | Bell Ve dd Wolfish, p41 U.S. HO 5 Bas 19 TAeThé Eiguntl
Araend minty hich ApoliEs +o pet sons CaN Vieted of Coiminal of Cen se Allows
ulish ment if ris mot Covel and uniuSurl, But the Ficth Amendment's cou€
Rocess protections do Not allow oxctin| pent! Slim ent at all old: Although
-le € Government has AN intenest in cetaming a defendant to S€ Cuké bee
YopeRRance at tyial, Gov eam exch mand oily sulotect a dé tainee” +o 4he
ectticd jon And Cond ifion § of thé detention Pacth ty Sa rong AS thosé
Conditiols and hestuletions da Not Amouiit+to pon shen Ot thet ioist
Violate the Constitufon. rd, at 536-37, £n Kinase A Ve Hen die clCsony Ay
Sop tent Court plCiumed the Due Process Clavse! S ' oxshi bi ‘ton on
atetuial Qunish ent and Elabousted that" if the condition of ConPiut na tott
s61NQ chatlentqedl ’ (S Not aa related +o A legit) maté goal - il ib fe
sp bitt an ok (pepo séless = A Covut pekmiss blu may infec that the pk pes
dhe govetninental Action 1s pounislimenthy" ‘aw $.ct, 24Y 66, a4 70 (20) 1S)

we
Case 2:20-cv-12260-PDB-EAS ECF No. 1, PagelD.21 Filed 07/28/20 Page 21 of 23
5 Hol &

-@ also Dot VY. ae SIGE, 3d 710( 44% Cie. 20) " « part cul ac nestirction on
ond ition iS p.onisl, ment jf he CeSheiction of Cond stron 1S Hot REASON Al

- 4
clpted +o A lgiti mate qovekeinn ta] ok ye ChHveé ok id EX CE SSINE IN Relation to
1E Jeqit mate govelatnest ob Fechve ”) Load cli tian préteinl cletainicss have A
3 chant tut do Pha cbs iNtEREST ja) Crete dom Freon deli ben ate indiffeaencé +0
reit medical weeds. Miranda V, Chy . of Lalle, 900 £.3d 335, 35907 ci.20IB). |

thet mont. yin BrooNn V. Plata, eae Sup heme Court évplained that a PkI SON EK

 

 

 

ARY suffer. ot die if Mot proud ded Ad equate medical CALE - A Piis on dy at

 

Ep mives PLisonems of BASIC SUSTENANCE J iN ¢ luding adeg uate medical f CAE j iS
4

 

compptibll joith thé Con Ge pt of huvzan dianity nnd hag NO plact iid

 

wilized Secrety While ok sonek claims | In G eo’sn V. Plata ALOSE under
he Eva lath Amendment, exttuial detainees |e wise heave tit legal Ka bet +o
equate medica) Cat ; QiveN that +hein Rig kts ALE At least as aceat AS
hose oF Convicted pitsons lbs Inq pea sh; bed low 1M oti son ment Hens,
70K zy Dexuicl has pot y-&t received A sentence o ok final Juda €ra nit in Hr¢
istant Case and is entitled te tht Protections Hhat must be 2 Land dec! to
eeteinl detainees «Tht cortent Conditions of Con Cint meat Create An
JREASaN AblE RISK of EXP OS UKE to CONID- IV ANd clo Not provide that Necessary
ipplies Fot personal and ¢N Vik on mental hy qi eae NECESSARY +o joKate ct hapins
onl tea ction of thé witus- A ccondinaly 4 IN light © C dhe extnemt KiS\ to
cok Dewtick's health posed ky the Vis and 41 the BUCA IN CLEASING
els |Shood that he will Contecnck it | fe he pemains housed onc €k Soucenct
and ifaw de Conc dion of his Con Live met shauld be detmeel Po wifr VE, iN
ro Japon oft the Rth Apa end Lent. Forth en mot given th act coVvip- 19
ee) is Nok being ofened +o iN mates At she wicl lanel County Taj banel
niot locen of Fevid to Con O. Denial. He 1S Not loeing a blouded Aclsquate
“dea CALE ondcew. tht PLES enit Cin cumstances. As So dry release re App ropeiaté
o Ensure His constitebonal fe Frks AYE prsteched and His Vifeis in ot

—y

 

 

 

 
|
|
|

Case 2:20-cv-12260- SD o P 6 PagelD.22 Filed 07/28/20 Page 22 of 23

eo pati ced clown Has Carsis (8 The G Amend ment Pol bith ont Ag ainst
moel and Unusual Punish ment Compe elense Undew these Exhenondinnta
"com stances «The QoNEL MM ENT in dicbaiving defendants pactnial; most
alé sofficiedt pio bectve MEAS UKES to OLE VENT Con Ekaction 0. CONID-|9 In
Inte Vail povulation » UNAS ALLE ike of COND “19 Con htactton will in
be Elf, Cans titute AN Eighth Amendment} vie Intron o Lhe Supreme Covet nas
eld +hat Expos URE bo, NEN Vion ménttal + thpeats to AN in cakcecatecl petson'
hy s sical wellbeing thet? EXpPesvitE js prt veritable Could Conishi tute a
telat an of We B™ Amendment! S peohibs tion Against cxuel and unusual
vali SunptiteSéE Hell ng. Ve Mekinwey, bOF U.S. a6 p28 CISIS), En He Vint pA
Nan tiff alleged +1 that bg iW AS assigned to a cell wo th AN OVMEK in mate taho
wmoled Cre pre cls of Croangttes pt chliay . At issve was whetret the Expasuaé
© eNVicon mental to bacca Sm alle let TS) could Constitute a valid claim oudeh +e

 

 

 

ight Amend meth, event thovgl the elalwhf had moty ch suffered hatme The.
Su ucent Covet vehel ed +Hnt decision of the Covit of Appeals, Find iN@ that the |

 

 

Q
sLamiyEl stared a cpost of action undee tHe Eigltth Fri endment ky Alleqin & thar
yg
et i ton eS have ) with delibecate indi tbe LENCE | exposed himto jevels of ETS
th at post AN UN LEASON Aloleé risk OF Sékiovs clawing to I's Cotue Leal \th.

 

 

“hovaly Helling dinecly addaessed an inmate's Exp osvnt to (Second inne) 6m of ce)

 

§ 4 d
+ tacity pclnowledaed other sito tons iN rohicl, EN VION men tx | £pctets
CAN post AN UNLGAGONALLE isl to AN inmate's health pincluding Exposvug
“O sn Lectiovs maladies Such ns hepabhs And Ven ecealdis#ase’ cavsed by
VEL CLOWAING | un Safe deinling WaAtét ; And toxic ot otc subsitawces.
Ailes! Kensie 7076 US. Dish LEXIS [13024 | Zolt V/L a! at V7

 

¢°
rf “Allen Vv Kieance Ek, Shabace Vy ‘Beard, and Tacllfsx/ i: Eatiiasna jpn othe
CASES Applyiva Helling to E) X98 VLE to Enron men bal Lisks Apply ivith
Equal Ok 9 KeAbEh Louté to Covi [)- (7, ANC establishes Haat of eins
—Z

 

 
Case 2:20-cv-12260-PDB-EAS ECF No. 1, PagelD.23 Filed 07/28/20 Page 23 of 23

Py Both

‘ho E .:| +o ad eq U ately Lote ct inmates ftom +h¢ misikof Cont each Aig COVID- (9
olatt +ht Eig nth and Fieth Arsendmenty Whee protections Pron! CON 1-19
oO yn cAce Lated chents ane in Sef fi rest, AS IN THiS CASE) ohethek Fou the Sai
‘polation AS A whole oc for pewticulanty at isk individuals, Celeast is
von sitetonally mandated ¢ Where fore 1. Cow odell Devricle espe ct hully
equests this HSmokrlele Covet ts Exitek ant onder Poe ia mediate Ke lense to"
fomt Contin tment ak AL aig sock Cocthet cel lie £ RS mn Ke ont ented -
— opteds Jolyal, 2020 .
Kespecteul mat Solomited,
Cony. Damick Pho Sé
Brosh of Sexvicé

Cehby that on Jel} , 4999 T secveda COW, of Het fonéq sing insteoment oni

 

 

 

 

ichat\ Gan sve 6i\C P- A305 / Cle st Le Covet Ay i Manat
id land County Froseaon's oFei uf 30\ Wh. Main Gre uth Flo of. -Covitd Boast
LO We ENS woul [Wid land, Michiqnn 4640

1 \ -

ia land, | Micha ert 4 $640
plncint9 the Saw’ INA prepedly ackel ess Pa gnVtlopé with pastry é Col Hy pre paid
j depes sig itinte the US. Mails

 

 

r declave these Statements ts bé typo to the best oF my in Pom ation, KN owledg é
id Belief | | \ : ™
&C¢ -

 

 

whic) 3 July 9020 | esp eck Path Submittect ;

K- PARROTT. | Com OD oruick Pes Sé

NOTARY PUBLIC - STATE OF MICHIGAN
COUNTY OF MIDLAND

———wry Commission Expires April 52026
Kine thsttaoao — -

 

 

 

 
